 396DECISIONSOF NATIONALLABOR RELATIONS BOARDGarland Knitting Mills of Beaufort,South Carolina,Inc.andInternational Ladies' Garment Workers'Union,AFL-CIO.Cases1l-CA-3067,I1-CA-3148. and 1 1-CA-3188September 11, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOnMarch28,1968,theNationalLaborRelationsBoard issued itsDecisionintheabove-entitled proceeding,' finding that Respondenthad engaged in certain conduct in violation ofSection 8(a)(1), (3). and (5) of the National LaborRelationsAct,asamended,andorderingRespondent to cease and desist therefrom. and totake certain affirmative action, set forth therein.Thereafter, on July 18, 1969, the United StatesCourt of Appeals for the District of ColumbiaCircuit entered its order in these cases,' enforcingtheBoard's 8(a)(1) and (3) findings and affirmingtheBoard's factual finding that the Union, onMarch 7, 1966, possessed valid designation cardsfrom a majority of the employees in the unit.However, the Court remanded the remaining portionof the decision for reexamination of the Board's8(a)(5) finding and its order to bargain in the lightof the guidelines laid down by the Supreme Court'sintervening decision inN.L.R.B. v. Gissel PackingCompany,'stating:...we remand this case to the Board todetermine whether, 'even in the absence of a Sec.8(a)(5) violation, a bargaining order would havebeen necessary to repair the unlawful effect of the[company's unfair labor practices].' Inmakingthatdetermination the Board should considerwhether, in view of the company's unfair laborpractices, `the risks that a fair rerun electionmight not be possible were too great to disregardthe desires of the employees already expressedthrough the cards ....'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.Having accepted the remand, the Board, on July31, 1969, issued a Notice granting permission to theparties to submit statements of position with respectto the issue remanded by the court of appeals. Suchstatements were duly filed by the Respondent andthe General Counsel.The Board has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below, shall reaffirmits original finding that Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognizetheUnionasmajorityrepresentativeof theemployees, and further finds that a bargaining orderisnecessary to effectuate the purposes and policiesof the Act in these cases.The record shows that in the period immediatelypreceding the election.Respondent, through itspresident.Bernat,violatedSection8(a)(1)andinterferedwith employee freedom of choice in theimpending election by (1) promising increases inpiece rates and wages; (2) by stating, "if the Uniondid not win the election the employees would neverwant a union again because they would be treated sogood they would not want one"; (3) by statementsthatemployeeswouldbe taken care of andimprovementswouldbemade;and(4)bydistributingantiunion tags, through supervisors,under conditions which coerced employees to openlydeclare themselves for or against the Union. TheUnion. though possessing valid authorization cardsfrom a majority of the employees, failed to receive amajority in the election, which was subsequently setaside on the basis of Respondent's unlawful conduct.On the day of the election, but after the ballots weretallied,Bernat addressed the employees, and whilehailing the vote as a great victory, stated "All of thetime rates will be increased within the next threeweeks and the piece rate structure will be reviewedand changed within the next six weeks." During theensuingweeks,Respondent, in the face of theBoard's investigation of the Union's objections tothe election, granted these and other benefits despitethe unresolved status of the question concerningrepresentation.Thereafter, and while the chargesfiled in Case lI-CA-3067 were pending, Respondentviolated Section 8(a)(3) by discharging or laying offsix employees because of their union activities.Insofar as relevant here, the Supreme Court inGissel,supra,approved the Board's authority toissueabargaining order to redress unfair laborpractices "so coercive that, even in the absence of aSection 8(a)(5) violation, a bargaining order wouldhave been necessary to repair the unlawful effect ofthose [unfair labor practices]."'Additionally, incircumstances where the unlawful conduct is lessflagrant in nature, the court held that the Boardmay find an 8(a)(5) violation and issue a bargainingorder where "the possibility of erasing the effects of[the] past practices and ensuring a fair election (or afair rerun) by the use of traditional remedies . . . isslight and . . . [therefore] employee sentiment onceexpressed through cards would, on balance, bebetter protected by a bargaining order ....'170 NLRB No 39.'International Ladies'GarmentWorkers'Union.AFL-CIO (Garland)vN L.R B,414 F 2dIncSouth CarolinaKnittinMills ofBeaufort...g1214 (CADC)'Id. p614'395 U S. 575'Id p614178 NLRB No. 62 GARLAND KNITTING MILLS OF BEAUFORT, S.C., INCIn our opinion, a bargaining order is warrantedon the facts of this case under either of the abovestandards. The unfair labor practices committed byRespondent included a half-dozen discriminatorydischarges or layoffs of employees, in addition toserious8(a)(1)violations.Theseunfairlaborpractices tended to destroy the Union's majority andinthe aggregate were so flagrant and coercive incharacter as to require, even in the absence of an8(a)(5) violation. a bargaining order to repair theireffect.Moreover, it is unlikely that the lingeringcoercive effect of these unfair labor practices couldbe neutralized by conventional remedies so as toensure a fair rerun election.We therefore find that397the employee sentiment expressed through the cardsisa more reliable measure of employee desires andthat statutory policies are better effectuated byissuing a bargaining order than directing a rerunelection.Accordingly, we shall reaffirm the unfairlabor practice findings and the remedy providedtherefor in the original Decision and Order herein.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of March 28, 1968. in thisproceeding.